DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
 
Response to Amendment
Applicant’s amendments to the claims filed on 5/5/2022 are acknowledged by the examiner.
Claims 34-44 and 48-53 are pending.
Claims 34-44 and 48-53 are examined.

Response to Arguments
Applicant’s amendments to claim 34 and 53 filed on 5/5/2022 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 34 and 53. Therefore, Applicant’s arguments with respect to claims 34 and 53 have been considered but are moot as the amendments have overcome the previous rejection of McGrogan. McGrogan is no longer relied upon in the new grounds of the rejection but still remains pertinent to the applicant’s invention. New primary reference Devengenzo is now being relied on as Devengenzo disclose the structural limitation in claims 34 and 53. For purposes of clarity, examiner is reincorporating Orban as a teaching reference since new Primary reference Devengenzo are from the same assignee and because the disclosure of Orban is incorporated by reference in Devengenzo for describing the structural features of the sterile adaptor. Furthermore, the Dachs teaching reference still remains relevant because Dachs continues to teach the requirement of greater force to disengage the interface element from the one of the plurality of drive assembly interfaces than from the one of the plurality of instrument interfaces in the new grounds of rejection down below. 

Applicant’s arguments regarding the new limitations as overcoming the current art are acknowledged but not persuasive. Examiner notes that the limitations can be read on by new primary reference Devengenzo under broadest reasonable interpretation.

Applicant’s arguments regarding teaching reference, Dachs are acknowledged but are not persuasive. The teachings of Dachs are in view of a new primary reference, Devengenzo and thus, applicant’s arguments are rendered moot. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34-39, 41-44, 48-49, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devengenzo (US 2007/0137371 A1).

Regarding claim 34, Devengenzo discloses a surgical robotic drape (200, see Figs 14a-d) configured to envelop a portion of a surgical robot (drape 200 envelops portion of the manipulator system of the surgical robot 6, [0076]-[0079],[0048]-[0049] see Figs 14a-d) to define a sterile boundary thereover (the portion of the manipulator system of the surgical robot that is covered by the robotic drape 200 when in use, see Figs 14a-d; [0076]-[0079],[0048]-[0049]), the surgical robot comprising an instrument (5, see Fig 3,5e-e1) 
comprising three joints (the joints of instrument 5 (two in the effector 28 and one about the shaft) to allow for articulation of end effector 28 in 3 degrees of freedom when assembled, Figs 3,5e-e1,[0043]-[0044]) and an end effector at the distal end of the instrument (28 of instrument 5, see Fig 3), and a robotic arm (8,50 of surgical robot 6, see Figs 5a and 2a-2b) comprising a drive assembly (drive assembly of robotic arm 8,50, see Figs 5a-c; [0046],[0052]-[0053]) configured to provide liner mechanical drive so as to selectively actuate the three joints (drive assembly of robotic arm 8,50 provides linear mechanical drive via cables in conjunction with drive pulleys, capstans, idler pulleys, and/or output pulleys, which are driven by electric motors to individually actuate the instrument interfaces 101 of carriage link 106 that interface with the respective interfaces of proximal housing 24 of instrument 5 to thereby allow selective actuation of the respective joints to enable the end effector to have 3 degrees of freedom when assembled. When assembled and in use, the drive assembly provides linear mechanical drive to selectively actuate the joints of instrument 5 [0043]-[0044],[0046],[0049],[0052]-[0053],[0062] Figs 3,5a-a1,5e-5e1,11a-12c [0058]-[0069], and 14a-14d), 
a proximal end of the instrument being located at the distal end of the robotic arm (proximal end of instrument 5 comprises proximal housing 24 which is located at the distal end 101,106 of robotic arm 5,50 when assembled, see Fig 3 and 5a-a1, 5e-e1, 14a-d and [0043]-[0044],[0049]), and the proximal end of the instrument opposing the distal end of the robotic arm in a first direction (proximal end of instrument 24 opposes the distal end 101,106 of the robotic arm 8,50 in a first direction when assembled as seen in Fig 5e1 and indicated in annotated Fig 5e1 below), the proximal end of the instrument (24) having a plurality of instrument interfaces (proximal end 24 of instrument 5 has a plurality of interfaces that interface with the plurality of drive assembly instrument interfaces 101 of robotic arm 8,50 when assembled, Figs 3,5a-a1,5e-e1,14a-d and [0043]-[0044],[0049]), and the drive assembly having a plurality of drive assembly interfaces (the respective drive assembly instrument interfaces 101 of robotic arm 8,50 that interface with the respective plurality of instrument interfaces of 24 of instrument 5; [0043]-[0044],[0049], [0052]-[0053],[0062], see Figs 3,5a-a1,5e-e1,11a-12c [0058]-[0069], and 14a-14d) configured to couple linear mechanical drive from the drive assembly to the instrument (the plurality of drive assembly interfaces 101 are connected to and are driven by the drive assembly of robotic arm 8,50 and thus provide linear mechanical drive from the drive assembly to the instrument 5. The drive assembly drive assembly of robotic arm 8,50 provides linear mechanical drive via cables in conjunction with drive pulleys, capstans, idler pulleys, and/or output pulleys, which are driven by electric motors to individually actuate the drive assembly instrument interfaces 101 of carriage link 106 that interface with the respective plurality of instrument interfaces of proximal housing 24 of instrument 5. When assembled and in use, the drive assembly provides linear mechanical drive to selectively actuate the drive assembly interfaces which selectively actuate the plurality of instrument interfaces of instrument 5; [0043]-[0044],[0046],[0049],[0052]-[0053],[0062] Figs 3,5a-a1,5e-5e1,11a-12c [0058]-[0069], and 14a-14d), the drape (200, see Figs 5e-e1 and 14a-d) comprising: 
a plurality of interface elements (the plurality of interfaces of 109 of drape 200, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]), each of the plurality of interface elements configured to engage with both one of the plurality of drive assembly interfaces within the sterile boundary of the drape (see Fig Figs 5e-e1 and 14a-d) and one of the plurality of instrument interfaces outside the sterile boundary of the drape (see Figs 5e-e1 and 14a-d) to couple the drive assembly (drive assembly interfaces 101 of drive assembly of robotic arm 8,50) to the instrument (instrument interfaces on proximal end 24 of instrument 5) to thereby transfer linear mechanical drive provided by the drive assembly through material of the drape to selectively actuate a respective joint of the instrument (109 includes drape 200 which interfaces between 24 and 101 to allow for a sterile boundary therebetween and to allow for linear mechanical drive from the drive assembly to be transferred through to the instrument to allow respective articulation of the joints of instrument 5 to allow for 3 degrees of freedom; [0076]-[0079], [0043]-[0044],[0046],[0049],[0052]-[0053],[0062] Figs 3,5a-a1,5e-5e1,11a-12c [0058]-[0069], and 14a-14d), the plurality of interface elements (interface elements of 109 of drape 200) being attached to the material of the drape (109 which, includes the interface elements, is part of drape 200 and is thus attached, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]) in a spatial arrangement (interfaces are seen in a spatial arrangement, see Figs 14a-14d) so that each of the plurality of interface elements is separated from each of other of the plurality of interface elements (see Figs 14a-14d) by the material of the drape (interfaces of 109 are separated from one another in Figs 14a-d and are of drape portion 109 which is part of drape 200, see Figs 14a-d and [0076]-[0079],[0048]-[0049]), and 
a planar extent of the drape (plane of drape 200 about portion of drape 109 that is planer relative between 24 and 101 when assembled seen in 5e-e1) extending in a second direction (see annotated Fig 5e1 and Figs 14a-d), perpendicular to the first direction (when assembled, planar extent of  the drape extends in a second direction that is perpendicular to the first direction, see annotated Fig 5e1 below);
wherein the drape is configured to be displaced by the drive assembly (drape 200 is capable of being displaced by the drive assembly of the robotic arm 8,50  as they are relatively displaced by one another via drive assembly interface components 101, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]) which is configured to provide linear mechanical drive, for selectively actuating the three joints (101 provides linear mechanical drive for selectively actuating the three joints of the instrument 5 as previously described above), in the second direction parallel to the planar extent of the drape (when assembled, 101 are driven via the cables and pullies of the drive assembly of the robotic arm 8,50 and are capable of displacing the drape about the second direction which is parallel with the planar extent of the drape, [0076]-[0079], [0043]-[0044],[0046],[0049],[0052]-[0053],[0062] Figs 3,5a-a1,5e-5e1,11a-12c [0058]-[0069], and 14a-14d), between the distal end of the robotic arm and the proximal end of the instrument (Figs 3,5a-a1,5e-5e1,11a-12c [0058]-[0069], and 14a-14d; 109 of drape 200 is located between distal end of the robotic arm 101,106 and the proximal end 24 of the instrument 5).

    PNG
    media_image1.png
    710
    515
    media_image1.png
    Greyscale


Regarding claim 35, Devengenzo discloses the surgical robotic drape as claimed in claim 34.
 Devengenzo further discloses wherein the material of the drape is flexible (Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]), such that each of the plurality of interface elements (interfaces of 109 of drape 200) is not spatially fixed with respect to each of the other of the plurality of interface elements (each interface of 109 of drape 200  are not spatially fixed relative to one another as each interface element are required to rotate and move (are operably coupled) in order for linear mechanical drive to be transferred from the drive assembly to the instrument when in use and assembled, Figs 5e-e1 and 14a-d,[0049],[0076]).

Regarding claim 36, Devengenzo discloses the surgical robotic drape as claimed in claim 34.
 Devengenzo further discloses wherein the material of the drape is flexible (Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]) thereby permitting the spatial arrangement of the interface elements (interfaces of 109 are in a spatial arrangement relative to one another, see Figs 14a-d; [0076]-[0079],[0048]-[0049]) to be adjusted (interfaces of 109 not spatially fixed as they are operably coupled to the other interfaces of the instrument and drive assembly and are able to be adjusted as they are a part of the drape so that they correctly interface with the respective drive assembly interfaces when being assembled, Figs 5e-e1 and 14a-d and [0076], [0049]).

Regarding claim 37, Devengenzo discloses the surgical robotic drape as claimed in claim 34.
 Devengenzo further discloses wherein the material of the drape is flexible (Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]) thereby permitting relative spatial movement between each of the plurality of interface elements (1102b-e are in a spatial arrangement relative to one another, see Figs 11a-c) relative to one another to alter the spatial arrangement thereof (each interface of 109 of drape 200 is operably coupled to a respective interface 101 of the drive assembly of robotic arm 8,50 on one side and on the other side the interface of 109 is operably coupled to a complementary, respective interface 24 of instrument 5 when assembled. Each coupling of the respective interfaces relates to a specified articulated motion when linear drive is transferred from the drive assembly to the instrument. Thus, each interface 109 of drape 200 are capable of moving individually with respect to each other when assembled and will thus have altered spatial arrangements relative to each other, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]). 

Regarding claim 38, Devengenzo discloses the surgical robotic drape as claimed in claim 34.
 Devengenzo further discloses wherein the spatial arrangement of the interface elements with respect to each other is dependent on the configuration of the drape (interfaces of 109 of drape 200 are separated from one another and are part of drape 200 and are thus dependent on the configuration of the drape, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]). 

Regarding claim 39, Devengenzo discloses the surgical robotic drape as claimed in claim 34.
 Devengenzo further discloses wherein each interface element (interfaces of 109) comprises a first interfacing surface (bottom surface of interfaces of 109) to engage one of the plurality of drive assembly interfaces (the bottom surface of interfaces 109 engages drive assembly interfaces 101 when assembled, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]) and a second interfacing surface (top surface of interfaces of 109) to engage one of the plurality of instrument interfaces (the top surface of interfaces 109 engages interfaces of 24 of instrument 5 when assembled, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]).

Regarding claim 41, Devengenzo discloses the surgical robotic drape as claimed in claim 39.
 Devengenzo further discloses wherein at least one of the interface elements is configured so that its first interfacing surface (bottom surface of interfaces of 109) comprises surface features configured to engage a complementary surface of one of the plurality of drive assembly interfaces (the interfaces of 109 has a bottom surface and is described as being operably coupled to the drive assembly interfaces 101 and would inherently have some surface features in order to operably couple to the drive assembly interfaces 101 in order to transfer linear mechanical drive, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]).

Regarding claim 42, Devengenzo discloses the surgical robotic drape as claimed in claim 39.
 Devengenzo further discloses wherein at least one of the interface elements is configured so that its second interfacing surface (top surface of interfaces of 109) comprises surface features configured to engage a complementary surface of one of the plurality of instrument interfaces (the interfaces of 109 has a top surface and is described as being operably coupled to the interfaces 24 of instrument 5 and would inherently have some surface features in order to be operably coupled to the drive assembly interfaces 101 and drive assembly of robotic arm 8,50 in order to transfer linear mechanical drive from the drive assembly to the instrument 5, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]).

Regarding claim 43, Devengenzo discloses the surgical robotic drape as claimed in claim 39.
 Devengenzo further discloses wherein at least one of the interface elements is configured so that its first interfacing surface (bottom surface of interfaces of 109) comprises surface features configured to engage a complementary surface of one of the plurality of drive assembly interfaces (the interfaces of 109 has a bottom surface and is described as being operably coupled to the drive assembly interfaces 101 and would inherently have some surface features in order to operably couple to the drive assembly interfaces 101 in order to transfer linear mechanical drive, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]) and its second interfacing surface (top surface of interfaces of 109) comprises surface features configured to engage a complementary surface of one of the plurality of instrument interfaces (the interfaces of 109 has a top surface and is described as being operably coupled to the interfaces 24 of instrument 5 and would inherently have some surface features in order to be operably coupled to the drive assembly interfaces 101 and drive assembly of robotic arm 8,50 in order to transfer linear mechanical drive from the drive assembly to the instrument 5, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]).

Regarding claim 44, Devengenzo discloses the surgical robotic drape as claimed in claim 41.
 Devengenzo further discloses wherein the surface features of the first interfacing surface (bottom surface of interfaces of 109) are configured to mate with a complementary surface of one of the plurality of drive assembly interfaces (top surface of drive assembly interface 101) to thereby secure the drape to the robotic arm (the bottom surface interfaces of 109 are operably coupled to top surfaces of the drive assembly interfaces 101 and would inherently mate with one another in order for the drive assembly to transfer linear mechanical drive to the instrument 5 and secure drape 200 to robotic arm 8,50 when assembled and in use, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]).

Regarding claim 48, Devengenzo discloses the surgical robotic drape as claimed in claim 34.
 Devengenzo further discloses wherein each interface element (interfaces of 109) is mounted directly to the drape ([0076]).

Regarding claim 49, Devengenzo discloses the surgical robotic drape as claimed in claim 34.
 Devengenzo further discloses wherein the plurality of interface elements (interfaces of 109) comprise: a first subset of interface elements (a first interface of 109) each configured to engage a one of the plurality of drive assembly interfaces (the corresponding interface of 101) and one of the plurality of instrument interfaces (the corresponding interface of 24) to thereby transfer mechanical drive through the drape to actuate a first joint of the instrument (mechanical drive is transferred through the drape to actuate a first joint of instrument 5, Figs 3,5a-5a1,5e-e1 and 14a-d and [0076]-[0079],[0043]-[0044],[0048]-[0049]); 
a second subset of interface elements (a second interface of 109) each configured to engage a another of the plurality of drive assembly interfaces (the corresponding second interface of 101) and another of the plurality of instrument interfaces (the corresponding second interface of 24) to thereby transfer mechanical drive through the drape to actuate a second joint of the instrument (mechanical drive is transferred through the drape to actuate second joint of instrument 5, Figs 3,5a-5a1,5e-e1 and 14a-d and [0076]-[0079],[0043]-[0044],[0048]-[0049]); 
a third subset of interface elements (a third interface of 109) each configured to engage a further on of the plurality of drive assembly interfaces (the corresponding third interface of 101) and a further on of the plurality of instrument interfaces (the corresponding third interface of 24) to thereby transfer mechanical drive through the drape to actuate a third joint of the instrument (mechanical drive is transferred through the drape to actuate a third joint of instrument 5, Figs 3,5a-5a1,5e-e1 and 14a-d and [0076]-[0079],[0043]-[0044],[0048]-[0049]).

Regarding claim 53, Devengenzo discloses a surgical robotic system configured to robotic surgery, the robotic system comprising:
a surgical robot (6, Figs 1-2b) comprising an instrument (5, see Fig 3,5e-e1) comprising three joints (the joints of instrument 5 (two in the effector 28 and one about the shaft) to allow for articulation of end effector 28 in 3 degrees of freedom when assembled, Figs 3,5e-e1,[0043]-[0044]), and a robotic arm (8,50 of surgical robot 6, see Figs 5a and 2a-2b) comprising a drive assembly (drive assembly of robotic arm 8,50, see Figs 5a-c; [0046],[0052]-[0053]) configured to provide linear mechanical drive as to selectively actuate the three joints (drive assembly of robotic arm 8,50 provides linear mechanical drive via cables in conjunction with drive pulleys, capstans, idler pulleys, and/or output pulleys, which are driven by electric motors to individually actuate the instrument interfaces 101 of carriage link 106 that interface with the respective interfaces of proximal housing 24 of instrument 5 to thereby allow selective actuation of the respective joints to enable the end effector to have 3 degrees of freedom when assembled. When assembled and in use, the drive assembly provides linear mechanical drive to selectively actuate the joints of instrument 5 [0043]-[0044],[0046],[0049],[0052]-[0053],[0062] Figs 3,5a-a1,5e-5e1,11a-12c [0058]-[0069], and 14a-14d), a proximal end of the instrument being located at a distal end of the robotic arm (proximal end of instrument 5 comprises proximal housing 24 which is located at the distal end 101,106 of robotic arm 5,50 when assembled, see Fig 3 and 5a-a1, 5e-e1, 14a-d and [0043]-[0044],[0049]), and the proximal end of the instrument opposing the distal end of the robotic arm in a first direction (proximal end of instrument 24 opposes the distal end 101,106 of the robotic arm 8,50 in a first direction when assembled as seen in Fig 5e1 and indicated in annotated Fig 5e1 below), and the proximal end of the instrument (24) having a plurality of instrument interfaces (proximal end 24 of instrument 5 has a plurality of interfaces that interface with the plurality of drive assembly instrument interfaces 101 of robotic arm 8,50 when assembled, Figs 3,5a-a1,5e-e1,14a-d and [0043]-[0044],[0049]) and the drive assembly having a plurality of drive assembly interfaces (the respective drive assembly instrument interfaces 101 of robotic arm 8,50 that interface with the respective plurality of instrument interfaces of 24 of instrument 5; [0043]-[0044],[0049], [0052]-[0053],[0062], see Figs 3,5a-a1,5e-e1,11a-12c [0058]-[0069], and 14a-14d) configured to couple linear mechanical drive from the drive assembly to the instrument (the plurality of drive assembly interfaces 101 are connected to and are driven by the drive assembly of robotic arm 8,50 and thus provide linear mechanical drive from the drive assembly to the instrument 5. The drive assembly drive assembly of robotic arm 8,50 provides linear mechanical drive via cables in conjunction with drive pulleys, capstans, idler pulleys, and/or output pulleys, which are driven by electric motors to individually actuate the drive assembly instrument interfaces 101 of carriage link 106 that interface with the respective plurality of instrument interfaces of proximal housing 24 of instrument 5. When assembled and in use, the drive assembly provides linear mechanical drive to selectively actuate the drive assembly interfaces which selectively actuate the plurality of instrument interfaces of instrument 5; [0043]-[0044],[0046],[0049],[0052]-[0053],[0062] Figs 3,5a-a1,5e-5e1,11a-12c [0058]-[0069], and 14a-14d); and 
a surgical robotic drape (200, see Figs 14a-d) configured to envelope a portion of a surgical robot (drape 200 envelops portion of the manipulator system of the surgical robot 6, [0076]-[0079],[0048]-[0049] see Figs 14a-d) to define a sterile boundary thereover (the portion of the manipulator system of the surgical robot that is covered by the robotic drape 200 when in use, see Figs 14a-d; [0076]-[0079],[0048]-[0049]), the surgical robotic drape (200, see Figs 5e-e1 and 14a-d) including: 
a plurality of interface elements (the plurality of interfaces of 109 of drape 200, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]), each of the plurality of interface elements engaging with both one of the plurality of drive assembly interfaces within the sterile boundary of the drape (see Fig Figs 5e-e1 and 14a-d) and one of the plurality of instrument interfaces outside the sterile boundary of the drape (see Figs 5e-e1 and 14a-d) to couple the drive assembly (drive assembly interfaces 101 of drive assembly of robotic arm 8,50) to the instrument (instrument interfaces on proximal end 24 of instrument 5) to thereby transfer linear mechanical drive provided by the drive assembly through material of the drape to selectively actuate a respective joint of the instrument (109 includes drape 200 which interfaces between 24 and 101 to allow for a sterile boundary therebetween and to allow for linear mechanical drive from the drive assembly to be transferred through to the instrument to allow respective articulation of the joints of instrument 5 to allow for 3 degrees of freedom; [0076]-[0079], [0043]-[0044],[0046],[0049],[0052]-[0053],[0062] Figs 3,5a-a1,5e-5e1,11a-12c [0058]-[0069], and 14a-14d), the plurality of interface elements (interface elements of 109 of drape 200) being attached to the material of the drape (109 which, includes the interface elements, is part of drape 200 and is thus attached, Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]) in a spatial arrangement (interfaces are seen in a spatial arrangement, see Figs 14a-14d) so that each of the plurality of interface elements is separated from each of other of the plurality of interface elements (see Figs 14a-14d) by the material of the drape (interfaces of 109 are separated from one another in Figs 14a-d and are of drape portion 109 which is part of drape 200, see Figs 14a-d and [0076]-[0079],[0048]-[0049]); and 
a planar extent of the drape (plane of drape 200 about portion of drape 109 that is planer relative between 24 and 101 when assembled seen in 5e-e1) extending in a second direction (see annotated Fig 5e1 and Figs 14a-d), perpendicular to the first direction (when assembled, planar extent of the drape extends in a second direction that is perpendicular to the first direction, see annotated Fig 5e1 below);
wherein the drive assembly is configured to provide linear mechanical drive, for selectively actuating the three joints (drive assembly of robotic arm 8,50 provides linear mechanical drive for selectively actuating the three joints of the instrument 5 as previously described above), in the second direction, parallel to the planar extent of the drape (when assembled, 101 are driven via the cables and pullies of the drive assembly of the robotic arm 8,50 and are capable of displacing the drape about the second direction which is parallel with the planar extent of the drape, [0076]-[0079], [0043]-[0044],[0046],[0049],[0052]-[0053],[0062] Figs 3,5a-a1,5e-5e1,11a-12c [0058]-[0069], and 14a-14d), between the distal end of the robotic arm and the proximal end of the instrument (Figs 3,5a-a1,5e-5e1,11a-12c [0058]-[0069], and 14a-14d; 109 of drape 200 is located between distal end of the robotic arm 101,106 and the proximal end 24 of the instrument 5).

    PNG
    media_image1.png
    710
    515
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo (US 2007/0137371 A1), in view of Dachs (US Patent No. 9,839,487 B2).

Regarding claim 40, Devengenzo discloses a surgical robotic drape as claimed in claim 39.
Devengenzo does not explicitly disclose  wherein each of the interface elements (interfaces of 109) is configured to releasably engage with one of the plurality of drive assembly interfaces (drive interfaces 101) and one of the plurality of instrument interfaces(instrument interfaces 24 of instrument 5), and each interface element is configured so that its first interfacing surface is configured to engage a complementary surface of the one of the plurality of drive assembly interfaces and its second interfacing surface is configured to engage a complementary surface of the one of the plurality of instrument interfaces (Figs 5e-e1 and 14a-d and [0076]-[0079],[0048]-[0049]) 
Devengenzo does not explicitly disclose wherein each interface element is configured so that its first interfacing surface is configured to engage a complementary surface of the one of the plurality of drive assembly interfaces and its second interfacing surface is configured to engage a complementary surface of the one of the plurality of instrument interfaces so that it requires a greater force to disengage the interface element from the one of the plurality of drive assembly interfaces than from the one of the plurality of instrument interfaces.
However, Dachs teaches of an analogous drape having analogous interface elements (310 and the 436 of 310, Fig 3B,4A-B, and 8A-D; Col 7, lines 39-54), analogous drive assembly interfaces (the discs of 805 of 130 that interface with the corresponding 436 of 310, see Figs 3A, and 8A-D, Col 6, lines 12-26), and analogous instrument interfaces (240 and the engaging disc columns of 240 that engage with 436 of 310, Fig 3A, 4B, and Figs 8C-D) where each interface element is configured so that its first interfacing surface is configured to engage a complementary surface of the one of the plurality of drive assembly interfaces and its second interfacing surface is configured to engage a complementary surface of the one of the plurality of instrument interfaces so that it requires a greater force to disengage the interface element from the plurality of drive assembly interfaces (the discs of 805 of 130 that interface with the corresponding 436 of 310, see Figs 3A, and 8A-D, Col 6, lines 12-26) than from the plurality of instrument interfaces (240 and the engaging disc columns of 240 that engage with 436 of 310, Fig 3A, 4B, and Figs 8C-D) (310 is locked to 805 via 420 and 820 first, see Fig 8B, and then 240 is locked to 310 via 810 and 415 afterwards, see Fig 8D; 310 is unable to release from 805 until 240 is disengaged first because 405 needs to be bent inwards, see Fig 7C, in order for 310 to become disengaged from 805 and cannot do so until 240 is disengaged from 310 via 905A and 905B see Fig 8D and Col 12, lines 19-42). Therefore, when 240, 310, and 805 are all connected, see Fig 8D, the force required to disengage 310 from 805 would be much greater when compared to disengaging 240 from 310) for the purpose of providing an easier and more effective way to engage and disengage a surgical instrument and a teleoperated actuator drive while preventing contamination of the teleoperated actuator and allowing quick and reliable attachment of a succession of surgical instruments that maintains a sterile area around the surgical instrument (Col 2, lines 27-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment means of the interface element of Devengenzo with the attachment means of Dachs in order to provide an easier and more effective way to engage and disengage a surgical instrument and a teleoperated actuator drive while preventing contamination of the teleoperated actuator and allowing quick and reliable attachment of a succession of surgical instruments that maintains a sterile area around the surgical instrument (Col 2, lines 27-32).

Claims 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo (US 2007/0137371 A1), in view of Orban (US 7,666,191 B2).

Regarding claim 50, Devengenzo discloses the surgical robotic drape as claimed in claim 49.
Although Devengenzo discloses that interfaces 109 are operably coupled to the interfaces of 101 and the interfaces of 24 [0076],[0048]-[0049], Devengenzo does not explicitly disclose wherein the drape comprises a first, a second, and a third pocket each formed from the drape, each pocket configured to receive a respective lug protruding from a proximal portion of the instrument, the drape being configured so that the first subset of interface elements are attached to the first pocket, the second subset of interface elements are attached to the second pocket, and the third subset of interface elements are attached to the third pocket. Examiner notes that Devengenzo further incorporates the disclosure of co-pending US application serial number 11/314,040 (US 7,666,191 B2; Orban) into their application to further discuss the sterile adaptors [0048]. 
Orban further teaches of an analogous surgical drape (Figs 1-17f) wherein the drape comprises a first (316 on a first 304), a second (316 on a second 304) and a third pocket (316 on a third 304; the examiner is interoperating the term “pocket” to be defined as receptacle, container as referred to by the Merriam-Webster’s dictionary definition)(316 are capable of receiving and containing 253 when 250 is assembled to 300, see Figs 17CE) each formed from the drape (each 316 on all 304s are all apart of 300 which is integral with 270, Col 12, lines 4-12), each pocket (316) configured to receive a respective lug (253) protruding from a proximal portion of the instrument (251 of 250, see Figs 17C-E; Col 16, lines 21-23), the drape being configured so that the first subset of interface elements are attached to the first pocket (316 are a part of the first 304 and are considered attached), the second subset of interface elements are attached to the second pocket (316 are a part of the second 304 and are considered attached), and the third subset of interface elements are attached to the third pocket (316 are a part of the third 304 and are considered attached) for the analogous purpose of allowing the driver assembly to transfer drive to the instrument (Col 2, lines 49-63, abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface elements of the drape disclosed by Devengenzo with the interface elements of the drape as taught by Orban in order to provide an analogous operably coupling means to thereby analogously allow the drive assembly to transfer linear mechanical drive to the instrument through the interface elements (Col 2, lines 49-63, abstract).  
 
Regarding claim 51, the modified Devengenzo discloses the surgical robotic drape as claimed in claim 50.
 As combined, Orban further discloses wherein the first subset of interface elements (the first 304) are configured to engage respective instrument interfaces (251) located on a first lug (a first 253 of 251 that engages with the first 304, see Figs 17C-E; Col 16, lines 21-23), the second subset of interface elements (the second 304) are configured to engage respective instrument interfaces (251) located on a second lug (a second 253 of 251 that engages with the first 304, see Figs 17C-E; Col 16, lines 21-23) and the third subset of interface elements (the third 304) are configured to engage respective instrument interfaces (251) located on a third lug (a third 253 of 251 that engages with the first 304, see Figs 17C-E; Col 16, lines 21-23). 

Regarding claim 52, Devengenzo discloses the surgical robotic drape as claimed in claim 34.
Although Devengenzo discloses that interfaces 109 are operably coupled to the interfaces of 101 and the instrument interfaces of 24 [0076],[0048]-[0049], Devengenzo does not explicitly disclose wherein the drape comprises a first, a second, and a third pocket each formed from the drape, each pocket configured to receive a respective lug protruding from a proximal portion of the instrument, each pocket having at least one interface element attached thereto configured to engage a one of the plurality of drive assembly interfaces and one of the plurality of instrument interfaces located on the respective lug to thereby transfer mechanical drive through the drape to actuate a respective joint of the instrument. Examiner notes that Devengenzo further incorporates the disclosure of co-pending US application serial number 11/314,040 (US 7,666,191 B2; Orban) into their application to further discuss the sterile adaptors [0048].
Orban further teaches of an analogous drape (Figs 1-17f) wherein the drape comprises a first (316 on a first 304), a second, (316 on a second 304) and a third pocket (316 on a third 304; the examiner is interoperating the term “pocket” to be defined as receptacle, container as referred to by the Merriam-Webster’s dictionary definition)(316 are capable of receiving and containing 253 when 250 is assembled to 300, see Figs 17CE) each formed from the drape (each 316 on all 304s are all apart of 300 which is integral with 270, Col 12, lines 4-12), each pocket (316) configured to receive a respective lug (253) protruding from a proximal portion of the instrument (251 of 250, see Figs 17C-E; Col 16, lines 21-23), each pocket having at least one interface element attached thereto (316 are a part of 304 and are considered attached) configured to engage a one of the plurality of drive assembly interfaces (504 of 500; Col 15, lines 28-43) and one of the plurality of instrument interfaces (251 of 250; Col 16, lines 12-30) located on the respective lug (253; Col 16, lines 21-23) to thereby transfer mechanical drive through the drape to actuate a respective joint of the instrument (Col 11, lines 37-51 and Col 10, lines 8-15 and 18-22; 240 Application/Control Number: 15/572,098 Page 14 Art Unit: 3786 drives 504 of 504 which drives 304(300) which drives 251 of 250 when all are connected, and each 304 provides for a different articulation of an individual joint) for the analogous purpose of allowing the driver assembly to transfer drive to the instrument (Col 2, lines 49-63, abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface elements of the drape disclosed by Devengenzo with the interface elements of the drape as taught by Orban in order to provide an analogous operably coupling means to thereby analogously allow the drive assembly to transfer linear mechanical drive to the instrument through the interface elements (Col 2, lines 49-63, abstract).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 2011/0277776 A1, 5,931,832, 6,331,181 B1, 6,491,701 B2, 8,182,470 B2, 7,122,032 B2, 7,727,244 B2, 8,105,338 B2, 8,206,406 B2, and 10,357,324 B2 are considered pertinent because they relate to a surgical robotic drape.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/            Examiner, Art Unit 3786                                                                                                                                                                                            

/RACHAEL E BREDEFELD/            Supervisory Patent Examiner, Art Unit 3786